Citation Nr: 0904439	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 1965 
and from October 1990 to April 1991.  The veteran also had 
over 19 years of service with a reserve component.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim of 
entitlement to service connection for PTSD.

In October 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in June 1998, August 2000, and February 2001 rating 
decisions.  These decisions became final when not appealed. 

2.  The evidence associated with the claims file since the 
February 2001 RO rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  The evidence is at least in equipoise on the issue of 
whether the veteran has PTSD as a result of a verified in-
service stressor. 




CONCLUSIONS OF LAW

1.  The additional evidence presented since the February 2001 
RO rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the last rating decision, here, the February 
2001 rating decision, the evidence of record failed to show a 
diagnosis of PTSD.  The veteran did not file a notice of 
disagreement following notification of the decision.  Hence, 
the February 2001 rating decision is final.

The veteran submitted a request to reopen his claim for 
entitlement to service connection for PTSD in May 2001.  The 
additional evidence associated with the veteran's claims file 
includes VA medical records, additional in-service stressors, 
a statement from a person who served with the veteran 
corroborating one of his in-service stressors, service 
personnel records, the veteran's testimony, and responses 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).

Establishing entitlement to service connection for PTSD 
consists of medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Since the February 2001 rating decision, the veteran has 
submitted competent evidence of a diagnosis of PTSD.  This 
fact alone relates to an unestablished fact necessary to 
substantiate the appellant's claim.  Thus, the evidence is 
considered new and material, and the claim is therefore 
reopened.

Service Connection

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The criteria to establish service 
connection for PTSD are stated above.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The veteran's in-service 
stressors relate only to his service in the Persian Gulf.  He 
states that his unit drove into Kuwait to bring ammunition 
and when he returned from Kuwait heading into Iraq, he saw 
hundreds of dead Iraqi soldiers, which images he could not 
forget.  He claims he developed PTSD as a result of 
witnessing these dead bodies.  See March 2004 stressor 
statement, March 2004 letter from VA psychologist.  As stated 
above, the veteran has been diagnosed with PTSD based upon 
this in-service stressor.  See March 2004 letter from VA 
psychologist.

The Board finds that the veteran has also provided credible 
evidence that one of his claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, in the absence 
of clear and convincing evidence to the contrary, occurrence 
of the claimed in-service stressor may be established by the 
veteran's lay testimony alone.  Id.  The veteran, however, 
does not qualify as a combat veteran.  His DD Forms 214 and 
215 do not document his receipt of any award for combat, and 
the veteran has not alleged that he engaged in combat. 

If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board notes that the veteran has been submitting claims 
of entitlement to post traumatic stress disorder since 
December 1997.  Prior to December 2002, he had not mentioned 
seeing dead bodies of Iraqi soldiers as an in-service 
stressors.  See PTSD Questionnaire, received in September 
1999; April 27, 2001, VA clinical record; and March 2002 VA 
hospitalization summary report.  His in-service stressors 
were completely different than what he began reporting in 
December 2002.  

Nevertheless, the veteran has submitted a statement from LS, 
who stated that he and the veteran personally witnessed the 
deaths of many Iraqi soldiers, which he described as 
extremely disturbing.  Additionally, the response from the 
JSRRC indicates that the veteran's unit went into Iraq around 
the time the veteran reports seeing dead Iraqi soldiers.  
Further, the historical record indicates that the veteran's 
unit served in the area of the "highway of death" between 
Kuwait City and Basra, Iraq.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
stressor has been verified.  Suozzi v. Brown, 10 Vet. App. 
307 (1997). See also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.)

Finally, the record contains a link, established by medical 
evidence, between the veteran's PTSD and the claimed 
stressor.  See VA treatment records, March 2002 VA 
hospitalization summary report, March 2004 letter from VA 
psychologist.  The Board finds this is sufficient to satisfy 
this element.

Therefore, all elements of a claim of entitlement to service 
connection for PTSD have been met, and the benefit sought on 
appeal is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


